DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on August 17, 2022 has been fully considered and entered.
Allowable Subject Matter
Claim 3 is allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious: 
a multicore fiber optic cable, as defined by claim 3, 
wherein the dual core optical fiber geometry has a coating wherein the coating has a cross section that is circular with two diametrically opposed elliptical sections removed, such that that the cross section enables the dual core optical fiber to be snap fit into the continuous spiraled groove,
in combination with all of the other limitations of claim 3.
Figure 7 of the present application illustrates the dual core fiber optic cable polymer coating structure with spiraled groove mechanical feature, which enables the dual core optical fiber to snap fit into the spiraled groove in the proper orientation as it coils around the polymer coating. The snap fit maintains core geometry and prevents fiber twist without requiring glue or sealant. The polymer outer sheath protects the coiled dual core optical fiber from damage. 
The prior art of record does not disclose or suggest this feature in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOJAN PULLOCKARAN PAVUNNY whose telephone number is (571)272-8419. The examiner can normally be reached M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHOJAN PULLOCKARAN PAVUNNY/Examiner, Art Unit 2874                                                                                                                                                                                                        08/29/2022

/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874